Citation Nr: 1814622	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 prior to November 4, 2015, and a compensable rating thereafter for bilateral hearing loss, to include the propriety of the rating reduction from 20 percent to noncompensable effective June 3, 2010 and the reduction from 10 percent to noncompensable, effective November 4, 2015.   


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017 and a copy of the transcript is of record.  


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO assigned a 20 percent rating for bilateral hearing loss, effective June 3, 2010. 

2.  In a November 2013 rating decision, the RO proposed to reduce the disability rating for bilateral hearing loss from 20 percent to noncompensable based on a finding of clear and unmistakable error (CUE) in the July 2010 rating decision; the RO promulgated the proposed reduction in a March 2014 rating decision.

3.  The finding of CUE was valid because the statutory or regulatory provisions extant at the time of the July 2010 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

4.  In a November 2015 rating decision, the RO reduced the Veteran's rating for his bilateral hearing loss from 10 percent to noncompensable effective November 4, 2015; his combined disability rating of 30 percent remained unchanged. 

5.  At the time of the reduction in the disability rating for bilateral hearing loss, a 10 percent rating had been in effect for a period of less than five years. 

6.  At the time of the November 2015 rating decision that reduced the rating for bilateral hearing loss, the Veteran's hearing loss disability had not improved under the ordinary conditions of life and work, and he did not meet the criteria for more than a compensable rating.

7.  The evidence is in equipoise with respect to whether the Veteran has a diagnosis of PTSD; there is credible supporting evidence that the claimed in-service stressors occurred, and there is medical evidence of record that links the diagnosis of PTSD to the in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating, effective June 3, 2010, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for restoration of a 10 percent rating effective November 4, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.1, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by way of April 2012 and November 2013 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

On his July 2013 notice of disagreement, the Veteran expressed dissatisfaction with the length of the VA examinations and asserted that the examination was not adequate for his type of hearing loss.  However, the VA examination reports address the rating criteria for the Veteran's bilateral hearing loss.  Additionally, the Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Propriety of Reduction/Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2017).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383 of this section. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2017).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Historically, in a March 2009 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective December 18, 2008.  

In a July 2010 rating decision, the RO granted a 20 percent rating for bilateral hearing loss effective June 3, 2010.  

The Veteran filed a claim for increase on March 14, 2012.  In an August 2012 rating decision, the RO proposed to reduce the Veteran's rating to 10 percent.  In a June 2013 rating decision, the RO reduced the Veteran's rating to 10 percent effective October 1, 2013.  

In a November 2013 rating decision, the RO proposed to reduce the Veteran's rating from 20 percent to noncompensable, effective June 3, 2010.  The RO also proposed to reduce the Veteran's rating from 20 percent to 10 percent from March 14, 2012.  The RO also proposed to reduce the Veteran's rating from 10 percent to noncompensable.  The RO concluded that there was clear and unmistakable error (CUE) in the July 2010 rating decision that granted a 20 percent rating for bilateral hearing loss.  The RO explained that this decision contained clear and unmistakable error because the rating specialist used the decibel level to test speech discrimination instead of the actual speech discrimination scores to evaluate hearing loss.  

In a March 2014, rating decision, the RO reduced the Veteran's rating to noncompensable, effective June 3, 2010 and assigned a 10 percent rating from March 14, 2012.  

In a November 2015 rating decision, the RO reduced the Veteran's rating from 10 percent to noncompensable, effective November 4, 2015.  The November 2015 rating decision reflects that the Veteran's bilateral hearing loss is now rated as noncompensable from December 18, 2008, 10 percent from March 14, 2012, and noncompensable from November 4, 2015.  

The Board acknowledges that the July 2010 decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).  The Board also acknowledges that the appeal stems from the March 14, 2012, claim.  However, the RO's finding of CUE in the July 2010 decision and the rating reductions that stem from that finding are inextricably intertwined with the appeal currently before the Board.  As the RO has already made its determinations, the Board finds that sending the issue back to the RO for further adjudication would cause unnecessary delay and impose an unfair burden on the Veteran.  Therefore, the Board will first consider the finding of CUE in the July 2010 rating decision.  

Pursuant to 38 C.F.R. § 3.105 (a) (2017), "Previous determinations which are final and binding, including decisions of . . . degree of disability . . . will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended."

In order to establish clear and unmistakable error, it must be established that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

Thus, in order to determine whether the July 2010 rating decision contained clear and unmistakable error, the Board must review the evidence which was of record at the time of the July 2010 rating decision.

In this regards, the Veteran filed a claim for increase on June 3, 2010.  The Veteran was afforded a VA examination in June 2010.  The Veteran reported current symptoms of difficulty hearing conversations, particularly in the presence of background noise.  The treatment was bilateral hearing aids.  The Veteran reported overall functional impairment due to difficulty understanding on the telephone, difficulty understanding the television and difficulty communicating in noise and in groups.  The Veteran's initial Maryland CNC Word List speech recognition score was 84 percent in the right ear and 90 percent in the left ear.  The speech recognition score, performed with the Maryland CNC word list, with the best performance was 90 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
20
50
95
45
LEFT
10
15
45
85
39 (38.75)

Applying the results to Table VI, the findings yield a numeric designation of Level II in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level II for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In the July 2010 rating decision, the RO noted that the Veteran's speech discrimination scores were 66 percent in the right ear and 65 percent in the left ear.  However, a review of the June 2010 VA examination shows that the examiner stated that the starting level of presentation for the speech recognition test, performed with the Maryland CNC word list, is 60 dB in the right ear and 65 dB in the left ear.  Applying the speech discrimination scores set forth in the July 2010 rating decision yielded a numeric designation of Level V in the right ear and Level V in the left ear.  Entering the resulting bilateral numeric designation of Level V for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 20 percent disability rating under Diagnostic Code 6100.  As such, the incorrect speech recognition scores made it appear the Veteran was entitled to a 20 percent rating, when in fact, the actual tests results supported no more than a noncompensable rating at the time of the June 2010 examination.  

After a review of the evidence, the Board concludes that the RO's finding of CUE in the July 2010 rating decision was correct.  The statutory or regulatory provisions extant at that time, specifically the applicable Diagnostic Code, was incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy.  

As illustrated above, several rating actions were taken over the course of the appeal.  In the end, the Veteran's rating for his bilateral hearing loss is rated as noncompensable from December 18, 2008, 10 percent from March 14, 2012, and noncompensable from November 4, 2015.  Therefore, the Board must determine whether the reduction from 20 percent to noncompensable followed the proper procedures for implementing a rating reduction.  See 38 C.F.R. § 3.105 (e).

In this regards, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 (e) in reducing the Veteran's disability rating.  The RO issued a letter in November 2013 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  In a December 2013 statement, the Veteran requested a decision review officer (DRO) hearing before final action to reduce benefits.  The Veteran was scheduled for a March 2014 hearing.  An informal conference was held in March 2014.  The March 2014 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105 (e) were met.

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  However, because this reduction is based on CUE and not on a finding of a stabilization of a disability evaluation, 38 C.F.R. § 3.344 is not applicable.  Therefore, prior to the Veteran's most recent March 14, 2012 claim, the Veteran's bilateral hearing loss was rated as noncompensable.    

The Veteran was afforded a VA examination in June 2012.  The Veteran reported the overall functional impairment of difficulty hearing conversational speech.  The Veteran's Maryland CNC Word List speech recognition score was 84 percent in the right ear and 72 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
25
50
80
45
LEFT
35
35
45
85
50

Applying the results to Table VI, the findings yield a numeric designation of Level II in the right ear and Level V in the left ear.  Entering the resulting bilateral numeric designation of Level II for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 10 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

VA treatment records dated December 2008 to February 2013 show that the Veteran's Problem List included hearing loss and the Veteran was in receipt of hearing aids.  

On his July 2013 notice of disagreement the Veteran reported that he has to wear headphones to understand what is being said on TV.  He reported that the VA doctor in audiology told him that with his type of hearing loss he would have trouble with understanding the words in a crowd or TV and his hearing aids do not help that much.  The Veteran reported that the five minute hearing test he was given was not a complete test for his type of hearing problems due to artillery guns from his service time.  The Veteran reported that in a sound proof room with head phones on his hearing would be better but life is not in a sound proof room.  

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that despite consistent hearing aid use, he continued to note difficulty hearing in a number of environments with particular difficulty hearing in background noise, in large groups, difficulty hearing the television, difficulty hearing in church and difficulty hearing conversational speech.  The Veteran's Maryland CNC Word List speech recognition score was 84 percent in the right ear 80 percent in left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
20
65
105
51 (51.25)
LEFT
15
20
50
80
41 (41.25)

Applying the results to Table VI, the findings yield a numeric designation of Level II in the right ear and Level III in the left ear.  Entering the resulting bilateral numeric designation of Level II for the right ear and Level III for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In a November 2013 statement, the Veteran stated that he did not think the VA took his symptoms into consideration since the VA has provided him with hearing aids and he has trouble understanding oral communications, especially when he is in groups or crowds.  

In a March 2014 statement, a DRO noted the following from an informal conference; the Veteran reported that he cannot understand anything in a crowd.  He reported that he can hear the TV but cannot understand what is said.  He reported that he experiences social isolation.  He reported that he does not dispute the audiogram test results.  He reported that he was told that he talks too loud and mispronounces words.  He reported that his hearing loss has no economic effect.  The Veteran requested consideration of extraschedular.  

VA treatment records dated July 2013 to October 2014 show that the Veteran was treated for hearing loss.  

The Veteran was afforded a VA examination on November 4, 2015.  The Veteran reported that the overall impact of functional impact of his hearing loss was decreased hearing in both ears and use of VA issued hearing aids.  The Veteran's Maryland CNC Word List speech recognition score was 84 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
25
75
105
59 (58.75)
LEFT
35
25
55
85
50

Applying the results to Table VI, the findings yield a numeric designation of Level III in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level III for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the results of the November 4, 2015, VA examination, the RO reduced the Veteran's disability rating for bilateral hearing loss to a noncompensable rating, effective November 4, 2015.  

The Board again notes that as a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105 (e) (2017).  Here, the November 2015 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 30 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105 (e) are therefore not applicable in this case.

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344 (a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344 (c).

In this case, the 10 percent rating was in effect from March 14, 2012, to November 4, 2015.  Therefore, the provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c). 

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2017).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2 4.10 (2017).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown, 5 Vet. App. 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The Board notes that at the April 2017 Board hearing, the Veteran reported that the VA gave him hearing aids.  The Veteran reported that he cannot understand what people are saying in a crowd.  The Veteran reported that he cannot hear with background noise even with his hearing aids.  The Veteran reported that since his last hearing test his hearing was the same.  The Veteran reported that he is unable to take part in social situations due to his hearing.   

Based on the above, the Board finds that the September 2013 VA examination and the November 2015 VA examination both reflect testing results that warrant a noncompensable rating.  The June 2012 VA examination appears to be an outlier when comparing the findings to the June 2010, September 2013, and November 2015 VA examinations.  The Board, however, is not persuaded that the Veteran's underlying disorder has actually improved much less reflects an improvement in his ability to function under the ordinary conditions of life and work.  The Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  The Veteran has consistently complained of difficulty with hearing in groups, hearing with background noise and hearing the television.  The Board notes there is no difference in the Veteran's allegations of the effects of his hearing loss regardless of the objective audiometric test results which document different levels of hearing acuity.  Thus, the Board finds that the Veteran's 10 percent rating should be restored effective November 4, 2015.  In so finding, the Veteran is not entitled to a schedular rating in excess of 10 percent.  Based on the audiological examinations the Veteran's hearing loss does not meet the criteria for higher ratings.  

Additionally, consideration of a rating in excess of 10 percent on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also Yancy v. McDonald, 27 Vet. App. 484 (2016).

Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2017).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The Veteran contends that he has PTSD due to serving in field artillery in Vietnam.  The Veteran asserts that he feared for his life due to the proximity of hostile forces.  See March 2014 statement.  The Veteran's service records show that he served in Vietnam from April 1968 to March 1969.  He was attached to C Battery 2nd Battalion 4th Ordnance Artillery 199th Infantry Brigade. 

The Veteran was afforded a VA examination in April 2014.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner also concluded that the Veteran did not have a mental disorder that conforms to DSM-5 criteria.  

At the April 2017 Board hearing the Veteran reported that his unit came under fire.  The Veteran reported that this happened on and off while he was in Vietnam.  

After the hearing, the Veteran submitted an April 2017 private opinion.  The clinical psychologist noted that the Veteran witnessed and was exposed and confronted on a daily basis with incoming artillery fire, small arms fire, sniper fire, grenades and the threat of hostile takeover.  The Veteran reported that he could not tell the difference between civilians and Viet Cong.  The Veteran reported that there was continuous rocket fire and he could hear them whistle when incoming, however, he never knew where they would land.  The Veteran reported that on one occasion a rocket landed about six feet from him and it physically rolled him over.  The Veteran reported that he was on constant alert and felt he could trust no one.  The examiner diagnosed PTSD, anxiety, not otherwise specified (NOS), generalized anxiety disorder and depression, NOS.  

The Board finds that the Veteran's claimed stressors are consistent with the circumstances and conditions of his service in Vietnam and attachment to an Artillery/Infantry unit.  38 U.S.C. § 1154(a).  Accordingly, there is credible supporting evidence that the claimed in-service stressors occurred.  Id.  In regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), and a link between the diagnosis of PTSD and an in-service stressor, the evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has PTSD (or any acquired psychiatric disorder) due to service. 
The Board finds no credible basis for finding one opinion more probative than the other opinion.  Accordingly, reasonable doubt is resolved in favor of the Veteran, and the Board finds that the Veteran has a current diagnosis of PTSD that is linked to in-service stressors.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for PTSD is warranted. 


ORDER

The rating reduction for bilateral hearing loss from 20 percent to noncompensable, effective June 3, 2010, was proper; restoration is denied. 

The rating reduction for bilateral hearing loss from 10 percent to noncompensable, effective November 4, 2015, was improper; restoration of 10 percent is granted. 

A rating in excess of 10 percent for bilateral hearing loss is denied.  

Service connection for PTSD is granted. 


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


